

117 S847 IS: Student Loan Tax Elimination Act 
U.S. Senate
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 847IN THE SENATE OF THE UNITED STATESMarch 18, 2021Mr. Braun (for himself, Ms. Sinema, Mr. Coons, Mr. Hawley, Mr. Warnock, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to eliminate origination fees on Federal Direct loans. 1.Short titleThis Act may be cited as the Student Loan Tax Elimination Act .2.Elimination of origination fees on Federal Direct loans(a)Repeal of origination feesSubsection (c) of section 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e(c)) is repealed.(b)Effective dateThe amendment made by subsection (a) shall apply with respect to loans made under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) for which the first disbursement of principal is made, or, in the case of a Federal Direct Consolidation Loan, the application is received, on or after March 27, 2020. 